United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                    September 22, 2011

                                           Before

                            RICHARD D. CUDAHY, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge



No. 10‐2379

BLANCA GOMEZ and                                    Appeal from the United States
JOAN WAGNER‐BARNETT,                                District Court for the Southern District of 
         Plaintiffs‐Appellants,                     Indiana, Indianapolis Division.

              v.                                    No. 1:08‐cv‐00153

ST. VINCENT HEALTH, INC.,                           Sarah Evans Barker
            Defendant‐Appellee.                     Judge.



                                          ORDER

        The opinion in this case is hereby modified as follows.  The sentence beginning on
line 4 of the last paragraph on page 21 is altered to read as follows: “He has (perhaps
mistakenly) misrepresented fundamental facts.”